Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This communication is in response to the application filed on 04/13/2021 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 04/13/2021 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim elements “a timeline module configured to”, “an anchor module configured to” “a client module configured to” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function:  

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to dependent claims 2-12, they are rejected under 35 U.S.C. § 112 2nd for depending upon the non-statutory subject matter recited by independent claim 1.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 10979473 B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 1-20 recite similar limitations as claims 1-20 of US patent No. 10979473 B2 as follows: 
Instant application
US patent No. 10979473 B2
Claim 1. An apparatus for multi-bitrate content streaming, the apparatus comprising: a timeline module configured to receive and maintain a broadcaster defined programming lineup of media content available over a network, the media content comprising a plurality of streamlets representative of a portion of the media content; an anchor module, the anchor module configured to tie an actual point in time in a day that each of the plurality of streamlets of the media content in the programming lineup is available over the network; and a client module configured to request streamlets for playback of media content based upon the actual point in time in the day that each of the plurality of streamlets is available over the network according to the broadcaster defined programming lineup.  
 Claim 1.  An apparatus for multi-bitrate content streaming, the apparatus comprising a programmable hardware device that comprises: a timeline module configured to receive and maintain a broadcaster defined programming lineup of media content available over a network, the media content comprising a plurality of streamlets representative of a portion of the media content; an anchor module, the anchor module configured to tie an actual point in real world time in a day that each of the plurality of streamlets of the media content in the programming lineup is available over the network; and a client module in communication with the anchor module to determine the actual point in real world time in the day that each of the plurality of streamlets is available over the network according to the broadcaster defined programming lineup, wherein the client module is further configured to request streamlets for playback of media content over the network during the actual points in real world time in the day that the streamlets are available.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10979473 B2 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (U.S. patent No. 10979473 B2) substantially discloses the subject matter of claim 1 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (U.S. patent No. 10979473 B2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virdi US 20060026294 A1 in view of Taylor US 7581238 B1.
As claim 1, Virdi teaches an apparatus for multi-bitrate content streaming, the apparatus comprising (Virdi Pa. [0008]) [A transrate manager on a host computer determines if there is a limitation in network bandwidth and controls the bit-rate of streaming media content accordingly]: the media content comprising a plurality of streamlets representative of a portion of the media content (Virdi Pa. [0022]) [Different types of video frames can be selectively excluded from the video portion of a media stream in order to maintain a real time playback experience that is not disrupted by temporary network bandwidth problems. When the network recovers, the excluded types of video frames can be reintroduced back into the media stream]; and a client module configured to request streamlets for playback of media content (Virdi Pa. [0025]) [A host device 102 generally stores media content and streams media content to a playback device 104 upon request. A playback device 104 generally receives streaming media content from host device 102 and plays it back for a user. Requests from playback device 104 for streaming media content that is available on host device 102 are routed from the playback device 104 to the host device 102 via network 106. The host device 102 receives the request and returns the requested content to the requesting playback device 104 via network 106.] based upon the actual point in time in the day that each of the plurality of streamlets is available over the network according to the broadcaster defined programming lineup (Virdi Pa. [0035]) [A high fullness level in the video buffer 206(2) generally permits real time playback of all the video frames in the GOP sequence 300 and the remaining streaming media content by player application 204]
It is noted that Virdi does not explicitly disclose a timeline module configured to receive and maintain a broadcaster defined programming lineup of media content available over a network, an anchor module, the anchor module configured to tie an actual point in time in a day that each of the plurality of streamlets of the media content in the programming lineup is available over the network.
However, Taylor discloses a timeline module configured to receive and maintain a broadcaster defined programming lineup of media content available over a network, 
an anchor module, the anchor module configured to tie an actual point in time in a day that each of the plurality of streamlets of the media content in the programming lineup is available over the network (Taylor Fig. 6A-B, Col. 8 lines 40-51; Col. 9 lines 1-32) [a program guide 600 that shows part of a channel programming lineup for a Sunday. Program guide 600 is generated with electronic program guide (EPG) application 318 in client device 108 with program data 120, and displayed on television 136 (FIGS. 1-3). The program guide 600 provides a viewer with a program title, the associated local channel number and/or television broadcasting company that will broadcast the program, and a time of the day that the program will be broadcast. For example, an episode 602 of the television program The Symptoons is scheduled for broadcast on local channel three (3) at 8:00 p.m.]
Thus, it would have been recognized by one of ordinary skill in the art at the time of the claimed invention, that applying the known technique taught by Taylor to the media content delivery system of Virdi would have yield predictable results and resulted in an improved system, namely, a system that would provide a client device for a entertainment system receives a viewer request to record episodes of a program and generates an episode record chart that designates a start time to record the episodes on one or more days of the week (Taylor Col. 1)

As claim 2, the combination of Virdi and Taylor teaches wherein the client module is configured to edit content based upon an editing instruction in the timeline module associated with a time index of one of the plurality of streamlets (Taylor Fig. 4A-B)
Thus, it would have been recognized by one of ordinary skill in the art at the time of the claimed invention, that applying the known technique taught by Taylor to the media content delivery system of Virdi would have yield predictable results and resulted in an improved system, namely, a system that would provide a client device for a entertainment system receives a viewer request to record episodes of a program and generates an episode record chart that designates a start time to record the episodes on one or more days of the week (Taylor Col. 1)
As claims 3-4, the combination of Virdi and Taylor teaches wherein the content editing comprises skipping a portion of the media content in response to a rating system; wherein the content editing comprises skipping one or more of the plurality of streamlets in response to a rating system (Taylor Col. 3, lines 6-12) [Program data includes program titles, ratings, characters, descriptions, actor names, station identifiers, channel identifiers, schedule information, and so on, note: obviously contents playback system can be skipped as needed]
  Thus, it would have been recognized by one of ordinary skill in the art at the time of the claimed invention, that applying the known technique taught by Taylor to the media content delivery system of Virdi would have yield predictable results and resulted in an improved system, namely, a system that would provide a client device for a entertainment system receives a viewer request to record episodes of a program and generates an episode record chart that designates a start time to record the episodes on one or more days of the week (Taylor Col. 1)

As claims 5-6, the combination of Virdi and Taylor teaches wherein the content editing comprises muting audio of one of the plurality of streamlets in response to a rating system (Taylor Fig. 2) [item 204]; wherein the content editing comprises dynamically replacing at least one of the plurality of streamlets (Taylor Fig. 4A) [Channel 2 has different content with respective time slot implied that the contents have been replaced as needed]

As claims 7-8, the combination of Virdi and Taylor teaches wherein the replaced at least one of the plurality of streamlets is an advertisement; wherein each streamlet comprises a portion of the media content encapsulated as an independent media object, and wherein each streamlet comprises a predetermined duration of time (Taylor Fig. 4A-B & Fig. 6A-B)
Thus, it would have been recognized by one of ordinary skill in the art at the time of the claimed invention, that applying the known technique taught by Taylor to the media content delivery system of Virdi would have yield predictable results and resulted in an improved system, namely, a system that would provide a client device for a entertainment system receives a viewer request to record episodes of a program and generates an episode record chart that designates a start time to record the episodes on one or more days of the week (Taylor Col. 1)

As claims 9-10, the combination of Virdi and Taylor teaches wherein the timeline module, the anchor module and the client module comprise at least one programmable hardware device (Taylor Fig. 2); further comprising a data module configured to maintain multi-bitrate streamlet information for the plurality of streamlets (Virdi Pa. [0008]) [A transrate manager on a host computer determines if there is a limitation in network bandwidth and controls the bit-rate of streaming media content accordingly], wherein the client module configured to request streamlets for playback of media content based upon the multi- bitrate streamlet information (Virdi Pa. [0035]) [A high fullness level in the video buffer 206(2) generally permits real time playback of all the video frames in the GOP sequence 300 and the remaining streaming media content by player application 204]
Thus, it would have been recognized by one of ordinary skill in the art at the time of the claimed invention, that applying the known technique taught by Taylor to the media content delivery system of Virdi would have yield predictable results and resulted in an improved system, namely, a system that would provide a client device for a entertainment system receives a viewer request to record episodes of a program and generates an episode record chart that designates a start time to record the episodes on one or more days of the week (Taylor Col. 1)

As claims 11-12, the combination of Virdi and Taylor teaches wherein the multi-bitrate streamlet information comprises at least one of a start time, an end time, a live video indicator, publisher data, an encryption level, a duration, and bitrate values (Virdi Pa. [0009]) [satisfactory real time video playback experience]; wherein the bitrate values comprise at least one of a frame size, audio channel data, codec data, a sample rate, and a frames parser (Virdi Pa. [0027]) [the data may be "on-demand" (e.g., pre-recorded and of a known size)].  

As to claim 13, claim 13 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 14, claim 14 recites the claimed that contain similar limitations as claim 8; therefore, it is rejected under the same rationale.
As to claim 15, claim 15 recites the claimed that contain similar limitations as claim 2; therefore, it is rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain similar limitations as claim 3; therefore, it is rejected under the same rationale.

As to claim 17, claim 17 recites the claimed that contain similar limitations as claim 5; therefore, it is rejected under the same rationale.

As to claim 18, claim 18 recites the claimed that contain similar limitations as claim 6; therefore, it is rejected under the same rationale.

As to claim 19, claim 19 recites the claimed that contain similar limitations as claim 7; therefore, it is rejected under the same rationale.

As to claim 20, claim 20 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale. In addition, Taylor discloses further comprising maintaining multi-bitrate streamlet information for the plurality of streamlets, wherein the requesting streamlets for playback of media content further comprises requesting streamlets for playback of media content based upon the multi-bitrate streamlet information, wherein the multi-bitrate streamlet information comprises at least one of a start time, an end time, a live video indicator, publisher data, an encryption level, a duration, and bitrate values, and wherein the bitrate values comprise at least one of a frame size, audio channel data, codec data, a sample rate, and a frames parser (Taylor Fig. 4A-B & Fig. 6A-B)
Thus, it would have been recognized by one of ordinary skill in the art at the time of the claimed invention, that applying the known technique taught by Taylor to the media content delivery system of Virdi would have yield predictable results and resulted in an improved system, namely, a system that would provide a client device for a entertainment system receives a viewer request to record episodes of a program and generates an episode record chart that designates a start time to record the episodes on one or more days of the week (Taylor Col. 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANS DESROSIERS/Primary Examiner, Art Unit 2491